Name: COMMISSION REGULATION (EC) No 1409/97 of 22 July 1997 determining the extent to which the applications for import licences submitted in July 1997 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 No L 194/22 fENl Official Journal of the European Communities 23 . 7 . 97 COMMISSION REGULATION (EC) No 1409/97 of 22 July 1997 determining the extent to which the applications for import licences submitted in July 1997 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1600/95 listed in the Annex hereto, lodged under Regula ­ tion (EC) No 1600/95 for the period 1 April to 30 September 1997, shall be awarded in accordance with the allocation factors indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products ('), as last amended by Regulation (EC) No 11 65/97 (2), and in par ­ ticular Article 14 (4) thereof, Whereas applications lodged for the products referred to in Annex II of Regulation (EC) No 1600/95 concern quantities greater than those available; whereas, therefore , the allocation factors should be fixed for the quantities applied for the period 1 July to 30 September 1997, Article 2 This Regulation shall enter into force on 23 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 151 , 1 . 7. 1995, p. 12 . V) OJ No L 169 , 27 . 6 . 1997, p . 6 . 23 . 7 . 97 EN Official Journal of the European Communities No L 194/23 ANNEX Order number in Annex II to Regulation (EC) No 1600/95 Allocation factor 37 0,0071 38 0,0034 40 0,1 666 41 0,0063 42 0,0231 43 0,0086 45 0,0043 48 0,0031